J-S21037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

GREGORY GEORGE SIMMERS, JR.,

                            Appellant                No. 1967 EDA 2015


             Appeal from the Judgment of Sentence June 18, 2015
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0001327-2014

BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED APRIL 08, 2016

        Appellant Gregory George Simmers, Jr. (“Appellant”) appeals from the

judgment of sentence entered by the Court of Common Pleas of Chester

County after a non-jury trial resulted in guilty verdicts on charges he

possessed methamphetamine, a small amount of marijuana, and drug

paraphernalia.1       Appellant contends that the drug and paraphernalia

evidence was the tainted product of an unauthorized parole agent’s search of

a residence different from the “approved residence” listed on Appellant’s

written parole agreement. We affirm.

        The trial court aptly summarizes the pertinent factual and procedural

history as follows:


____________________________________________


1
    35 Pa.C.S.A. §§ 780-113(a)(16), (31), and (32), respectively.



*Former Justice specially assigned to the Superior Court.
J-S21037-16


       On March 13, 2014, [Appellant] was charged with [the above-
       listed offenses]. On September 16, 2014, [Appellant] filed a
       Motion to Suppress the evidence found in [Appellant]’s residence
       alleging an illegal search.       An evidentiary hearing on
       [Appellant]’s Motion to Suppress was held on October 21, 2014.
       The Motion was denied by Order dated November 5, 2014.

       A stipulated fact trial[] took place on January 30, 2015.
       [Appellant] was found guilty on all Counts. [Appellant] was
       sentenced on June 18, 2015 to 11½ months to 23 months of
       confinement on Count 1, Possession, and 1 year probation on
       Count 3, Paraphernalia, to run consecutive to Count 1.
       [Appellant] requested that [trial court] allow him to continue on
       bail during the pendency of this Appeal pursuant to Pa.R.Crim.P.
       521(B). [The trial court] granted [Appellant]’s request.

       On June 26, 2015, [Appellant] filed a Notice of Appeal and an
       Amended Notice of Appeal. On July 7, 2015, [the trial court]
       filed a Rule 1925(b)(1) Order and on July 27, 2015, [Appellant]
       filed a timely Concise Statement of Matters Complained of on
       Appeal.

       ***
       [As pertains to Appellant’s issue challenging the order denying
       his motion to suppress,] [t]he [suppression court] made specific
       findings of fact at the conclusion of [Appellant’s] Motion to
       Suppress hearing. The findings . . . are set forth below:

              1. At all times pertinent to the Motion for
                 Suppression,    [Appellant]   was     under    the
                 supervision of the Pennsylvania Board of
                 Probation and Parole and subject to the conditions
                 governing parole set by the Board. (37 Pa. Code §
                 63.4(1); N.T. 09/17/14, p. 9-10)).

              2. [Appellant] was notified of, and agreed to comply
                 with, the special conditions set forth in his Parole
                 Agreement[2] which included the following
                 provisions:
____________________________________________


2
 Appellant signed a standard “Pennsylvania Board of Probation and Parole,
PBPP-11 (Rev 7/91)” form, which set forth the “Conditions Governing
(Footnote Continued Next Page)


                                           -2-
J-S21037-16



                a. [Appellant] agrees to “abstain from the
                   unlawful possession or sale of narcotics and
                   dangerous drugs and abstain from the use of
                   controlled substances.” (N.T. [at 11]; Exhibit
                   C-1, p.1, par. 5(a));

                b. [Appellant] agrees to “comply with the special
                   conditions listed on page 2 imposed by the
                   Board and with special conditions imposed by
                   the parole supervising staff. . . . [Appellant]
                   shall not consume or possess alcohol under
                   any condition for any reason. . . . [Appellant]
                   shall not directly or indirectly have contact or
                   associate with persons who sell or use drugs,
                   outside a treatment setting.” (Exhibit C-1, pp.
                   1-2, par. 7) (emphasis omitted)); and

                c. [Appellant] “expressly consents to the search
                   of [his] person, property and residence,
                   without a warrant by agents of the
                   Pennsylvania Board of Probation and Parole.”
                   (N.T. at 10-11; Exhibit C-1, p.1, par. 7).

             3. Agent Gilson processed [Appellant]’s parole and
                approved     [Appellant]’s   initial  residence     where
                [Appellant] lived with his father at 1915 Valley Road,
                Coatesville, PA. [Appellant] had difficulties with his
                father and made a request for approval of his
                girlfriend’s residence at 805 Madison Avenue,
                Coatesville, PA.     (N.T., 9/17/14, pp. 7, 11-12).
                [Appellant] also had difficulties with his girlfriend and
                made a request for approval to move to a third
                residence, 25 Chestnut Street, Pomeroy, PA.

             4. On or about December 18, 2013, Agent Gilson’s staff
                forwarded [Appellant] a letter notifying him that
                permission was granted for [Appellant] to reside at 25
                Chestnut Street, Pomeroy, PA.
                       _______________________
(Footnote Continued)

Parole/Reparole). For ease of discussion, we refer to this form as the
“parole agreement.”



                                            -3-
J-S21037-16



              5. As part of his duties to make field contact with
                 [Appellant], Agent Gilson went to 25 Chestnut Street to
                 confirm [Appellant] had moved to that address. Agent
                 Gilson did not find [Appellant] at the 25 Chestnut Street
                 address and began to cruise the area. He recognized a
                 white BMW belonging to [Appellant]’s girlfriend parked
                 at 53 Chestnut Street, Pomeroy, PA. He knocked on
                 the door of that residence and [Appellant] answered the
                 door. [Appellant] confirmed that 53 Chestnut Street
                 was his new residence. (N.T. at 28.).[3]

              6. [The suppression court] found [Appellant]’s residence to
                 be 53 Chestnut Street, Pomeroy, PA.

              7. [The suppression court] found Agent Gilson to be
                 credible in his testimony that during the February 19,
                 2014 visit, he smelled a strong odor of marijuana, but
                 did not investigate the odor at that time because he
                 was unaccompanied and he was concerned for his
                 safety due to an unknown male’s presence at the
                 residence. (N.T. at 17).

              8. On February 26, 2014, Agent Gilson and two additional
                 parole agents returned to [Appellant]’s residence at 53
                 Chestnut Street to investigate the odor of marijuana
                 that was present on February 19, 2014. [Appellant]
                 was again present at 53 Chestnut Street and answered
                 the door. (N.T. at 17-18). [The suppression court]
                 found Agent Gilson credible in his testimony that upon
                 entering the residence he observed beer containers in
                 the living room and an odor of marijuana emanating
                 from a locked drawer in a T.V. stand. (N.T. at 18-19).

              9. Agent Gilson telephoned the Sadsbury Township Police
                 Department to report his suspicion that drugs were
____________________________________________


3
   Notes of Testimony from the suppression hearing reveal that Agent Gilson
visited Appellant three times at the 53 Chestnut Street address prior to the
February 26, 2014 search and seizure in question. On each visit, including
the visit on the 26th, Appellant represented to Agent Gilson that he was
living at the residence. N.T. at 15, 16.



                                           -4-
J-S21037-16


               present at 53 Chestnut Street. Sergeant Richard Imhoff
               responded to the call. (N.T. at 19).

            10. [The suppression court] found Sgt. Imhoff credible in
               his testimony that when he arrived at 53 Chestnut
               Street he saw [Appellant] seated in a chair. Sgt. Imhoff
               walked through each room to “clear” the residence.
               [The suppression court] found this action reasonable as
               an unknown male was present when Agent Gilson made
               prior contact at 53 Chestnut Street. [The suppression
               court] also found Sgt. Imhoff credible in his testimony
               that during the clearing of the rooms, he observed drug
               paraphernalia and illegal substances he suspected to be
               marijuana and crystal methamphetamine in plain view.
               (N.T. at 30, 32-34).

            11. The residence was cleared of all occupants and Sgt.
               Imhoff posted additional officers at the residence
               overnight until a search warrant could be obtained. A
               search warrant was issued . . . on February 27, 2014
               based upon an Affidavit setting forth Agent Gilson’s and
               Sgt. Imhoff’s plain view observations. (N.T. at 34).

Trial Court Opinion, filed August 24, 2015, at 1, 3-4.

      In his sole issue on appeal, Appellant contends that the suppression

court committed an error of law in failing to suppress evidence obtained

from the February 26, 2014, entry and subsequent execution of a search

warrant at the 53 Chestnut Street address where he resided.

      Our standard of review is as follows:

            [W]e are limited to determining whether the factual
      findings are supported by the record and whether the legal
      conclusions drawn from those facts are correct.         We may
      consider the evidence of the witnesses offered by the
      prosecution, as verdict winner, and only so much of the defense
      evidence that remains uncontradicted when read in the context
      of the record as a whole. We are bound by facts supported by
      the record and may reverse only if the legal conclusions reached
      by the court below were erroneous.


                                     -5-
J-S21037-16



Commonwealth v. McAliley, 919 A.2d 272, 275–276 (Pa.Super. 2007)

(citation omitted).

       Initially, Appellant argues Agent Gilson lacked authority to enter 53

Chestnut Street on February 26th when Appellant had given neither verbal

permission at the scene4 nor written permission by virtue of his signing a

parole agreement in which a different address was listed. Among the parole

conditions Appellant accepted in signing the agreement was that he had to

“expressly consent to the search of [his] person, property and residence,

without a warrant by agents of the Pennsylvania Board of Probation and

Parole.” Exhibit C-1 (Written Parole Agreement of Gregory George Simmers,

Jr., at 1.) (emphasis added).         Appellant construes the term “residence” in

this condition as limited to the “approved residence” of 25 Chestnut Street

listed elsewhere on the parole agreement. As Agent Gilson never amended

the written agreement to list 53 Chestnut Street as the approved residence,

Appellant cannot be deemed to have ever consented to a search of this

address, he maintains.5

____________________________________________


4
  A factual dispute arose over whether Appellant invited the agents inside his
residence on February 26th. Agent Gilson testified that Appellant invited
them into the residence, N.T. at 25, whereas Appellant testified he did not.
N.T. at 39-40. The suppression court made no finding of fact on this point,
but resolution of the issue before it did not require it to do so, as it
determined that Appellant had expressly given consent to all such visits
conducted in furtherance of the agents’ supervisory role. For reasons
appearing infra, we concur with this legal conclusion.

(Footnote Continued Next Page)


                                           -6-
J-S21037-16



      Appellant’s reading is at odds with our settled jurisprudence.      In

Commonwealth v. Crisp, 657 A.2d 5 (Pa.Super. 1995), we rejected a

virtually identical argument as discordant with both the plain wording of the

standard written parole agreement and the purposes the parole system is

clearly intended to achieve. In Crisp, police executing a search warrant at

an address where the appellant, a parolee, was visiting summoned an on-

call parole agent when the appellant became uncooperative.            Before

departing for the scene, the agent checked the parolee’s file and verified

that the parolee had recently informed his agent about a change in

residence. The new residence, however, was not incorporated in the parole

agreement. At the scene, the parolee insisted he resided not at the address

subjected to the search warrant but at the address the agent had just

verified. He gave the agent a key to that address, and the agent used it to

enter and inspect the residence to confirm his occupancy there. During the

inspection, the agent discovered contraband that formed the basis of

criminal charges.

      The parolee filed a motion to suppress evidence of the contraband on

grounds that the only residence approved by the parole supervision staff was
                       _______________________
(Footnote Continued)
5
  In advancing his claim that parole agents were authorized to enter only the
residential address listed on the written parole agreement, Appellant
characterizes Agent Gilson’s visit as a Fourth Amendment search. As we
explain, infra, we conclude the visit and inspection came within the purview
of Agent Gilson’s supervisory duties and did not, therefore, constitute a
Fourth Amendment search.



                                            -7-
J-S21037-16



listed on the agreement signed by the parolee, and he, thus, maintained

they had no authority to enter and inspect his new residence. We rejected

parolee’s argument as follows:

       the signed agreement provides the parole supervision staff with
       authority to search appellant's “residence.” The restriction in
       paragraph 2 which requires a change of residence to be
       approved in writing is not meant to be a restriction on
       appellant's parole officers. Rather, it is a restriction of appellant
       to permit his parole agent to effectively monitor his compliance
       with parole conditions. Appellant's suggested reading of the two
       clauses would create an absurd result which would permit
       parolees to give false information regarding their residence or to
       quickly change residences without written approval, thus
       evading supervision at will.

Id. at 7. Accord United States v. Eggleston, 243 F. App'x 715, 717-18

(3d Cir. 2007) (upholding warrantless search of new residence although

parolee’s signed PBPP-11 form specified different approved residence;

search condition language on form not limited to approved residence

listed).6

       The suppression court credited Agent Gilson’s testimony that Appellant

had confirmed with him on four separate occasions that 53 Chestnut Street

was his new residence, N.T. at 15-16, 27. Under our precedent, there was

no impropriety in in the agents’ entry—invited or uninvited—and plain view

inspection of Appellant’s residence in furtherance of their supervisory role

over his parole.
____________________________________________


6
  Though not binding upon us, the Eggleston decision supports the
proposition we adopted in Crisp.



                                           -8-
J-S21037-16



     In a related argument, Appellant also contends Agent Gilson’s

February 26, 2014, visit was an invalid search based on “stale information”

obtained from a week earlier.     Specifically, Appellant contends that the

marijuana aroma detected by Agent Gilson on February 19, 2014, “does not

mean that [the marijuana] would still be there a week later.”     Appellant’s

brief at 10. He further suggests Sergeant Imhoff invalidly based the search

warrant upon such stale information.

            [T]he threshold question ... in any Fourth Amendment
     inquiry is whether the conduct of the police amounted to a
     search.” Commonwealth v. Robbins, 436 Pa.Super. 177, 647
     A.2d 555, 558 (1994) quoting Katz v. United States, 389 U.S.
     347, 360, 88 S.Ct. 507, 516, 19 L.Ed.2d 576 (1967). Here,
     Appellant was on parole at the time State Parole Agent Scott
     Peterson arrived at his home. “[State parole] [a]gents are in a
     supervisory relationship with their offenders. The purpose of this
     supervision is to assist the offenders in their rehabilitation and
     reassimilation into the community and to protect the public.” 61
     Pa.C.S.A. § 6153(a). “Supervision practices shall reflect the
     balance of enforcement of the conditions of parole and case
     management techniques to maximize successful parole
     completion through effective reentry to society.” Id. As such,
     “[p]robationers and parolees are subject to general and
     individual rules of conduct and supervision described at
     sentencing and/or in the parole agreement.” Fross v. County
     of Allegheny, 610 Pa. 421, 20 A.3d 1193, 1197 (2011). See
     also 61 Pa.C.S.A. 6102(1) (“The parole system provides several
     benefits to the criminal justice system, including the provision of
     adequate supervision of the offender while protecting the public,
     the opportunity for the offender to become a useful member of
     society and the diversion of appropriate offenders from prison.”);
     Pennsylvania Bd. of Prob. & Parole v. Scott, 524 U.S. 357,
     365, 118 S.Ct. 2014, 2020, 141 L.Ed.2d 344 (1998) (“Parole is a
     variation on imprisonment of convicted criminals, in which the
     State accords a limited degree of freedom in return for the
     parolee's assurance that he will comply with the often strict
     terms and conditions of his release[;] [i]n most cases, the State


                                    -9-
J-S21037-16


      is willing to extend parole only because it is able to condition it
      upon compliance with certain requirements.”) (citations and
      internal quotations omitted); (“While parole is a provisional
      release and an amelioration of punishment, it may be said to be,
      in legal effect, an imprisonment. It is a means of keeping a
      watchful eye on the convict outside the prison walls.”). Com. ex
      rel. Alexander v. Rundle, 206 Pa.Super. 528, 214 A.2d 304,
      306 (1965).

Commonwealth v. Smith, 85 A.3d 530, 536 (Pa.Super. 2014)

      It is clear that Agent Gilson and his fellow agents were acting within

the scope of their supervisory duties when they visited Appellant’s residence

on February 26, 2014, to ensure his compliance with the conditions of his

parole. Again, Appellant expressly consented to such a visit in his written

parole agreement, as explained above. Moreover, we have recognized that

such a visit and inspection of open areas for possible violations of probation

or parole do not constitute a search for purposes of the Fourth Amendment.

See Id. at 536-37.     In this regard, the suppression court credited Agent

Gilson’s unrebutted testimony that the agents and he confined their

inspection to making plain view observations in the dining room, where they

saw a case of beer, and the living room, where they smelled the aroma of

marijuana emanating from a locked drawer in the TV stand.

      At that point, they requested assistance from Sergeant Imhoff, as they

were concerned about the possible presence of unknown individuals, similar

to the prior week, who may have been hiding in one of the back rooms.

Sergeant Imhoff completed the sweep initiated by the agents and saw

marijuana, methamphetamine, and drug paraphernalia in plain view.           The



                                    - 10 -
J-S21037-16



combined observations of the agents and Sergeant Imhoff supplied the

reasonable suspicion necessary to secure a search warrant for the residence.

Finally, Sergeant Imhoff confined the probable cause affidavit to these

February 26, 2014, observations, the magistrate issued a warrant, and the

sergeant executed the warrant on February 27, 2014.

     This record belies Appellant’s assertion that the visit and inspection of

Appellant’s residence on February 26, 2014 constituted a search—let alone

an unreasonable one—for purposes of the Fourth Amendment.              Nor is

Appellant correct when he contends that the ensuing search warrant was

based on “stale” observations made in previous weeks, as the probable

cause affidavit refers only to observations made on February 26 th.

Accordingly, we discern no merit to the present appeal.

     Judgment of sentence is AFFIRMED.

     P.J.E. Bender joins the memorandum.

     Judge Lazarus concurs in the result.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2016




                                   - 11 -